Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: 
In the closest prior art, CN108896365 (copy of publication and machine translation submitted herewith) teaches:
“A transmission electron microscope original position mechanics sample-preparation method, the sample is dispersed in alcohol, the use of ion beam 5-20pA the Pt is deposited on the nano-manipulator in contact with the sample of the mechanical hand and the sample welding; away from one end mechanical hand extends out of the sample table to form a cantilever beam, the length of cantilever beam is 500nm-5 μm, sample manipulator fixing the sample deposited with Pt for the ion beam 5-30pA, and the deposition time is 20-50s, then using 100-600pA ion beam cutting, the manipulator probe tip taking out a sample in situ mechanical test sample table, under the optical microscope using the micromechanical device for the sample epoxy resin conductive fulmargin for fixing, using conductive silver paint with the fixed sample in situ mechanical sample table fixed on the microscope sample rod of the mechanical system the sample holder for transmission electron microscopy in situ compression, buckling and bending test on the sample under the microscope with a flat head pressing pin.”
However, prior art fails to disclose or reasonably suggest:
“A TEM electromechanical in-situ testing method of one-dimensional materials, designing and manufacturing a multi-function sample stage which can compress, buckle and bend samples, wherein the samples are fixed with conductive silver epoxy by using 
(1) the samples are one-dimensional materials of nanowires and nanotubes; 
(2) the multi-function sample stage is formed by processing an SOI chip through etching and laser stealth cutting methods, is made of boron doped P-type silicon, has overall sizes of 2-3 mm in length, 1.5-2 mm in width and 0.25-0.4 mm in thickness, and is made by processing through the laser stealth cutting method; the multi-function sample stage comprises two parts: an underlayer and a substrate, wherein the substrate has a thickness of 5-15 pm; firstly, a groove with a width of 1.5-1.7 mm and a depth of 30-70 pm is processed from the underlayer through etching; then, a groove with a width of 4-100 pm and a depth of 20-60 pm is etched on the substrate; the samples are fixed on the edge of the substrate perpendicular to the direction of the groove; a ratio of the extending length of the samples from the substrate to the sample diameter is less than 10; a compression 17experiment is conducted; the samples are fixed on the edge of the substrate perpendicular to the direction of the groove; the ratio of the extending length of the samples from the substrate to the sample diameter is more than 10; a buckling experiment is conducted; the samples are fixed on the edge of the substrate parallel to the direction of the groove; the extending length of the samples from the substrate is more than 2 pm; and a bending experiment is conducted; 
(3) a carbon film on a TEM grid of Cu is eliminated, and the TEM grid of Cu is cut in half with a blade through the center of the circle to form a semicircular grid of Cu; 

(5) if the sample diameter is more than 100 nm, a single sample is moved from the edge of the semicircular grid of Cu to the edge of substrate of the sample stage under the optical microscope by using the micromechanical device; if the sample diameter is less than 100 nm, a single sample is moved from the edge of the semicircular grid of Cu to the edge of substrate of the sample stage by using a FIB system; 
(6) the samples are fixed with conductive silver epoxy by using a micromechanical device under the optical microscope, and put in the air for 4-8 18hours to solidify the conductive silver epoxy; and then a layer of conductive silver paint is applied to the surface of the substrate of the multi-function sample stage; 
(7) the sample stage to which the samples are fixed is fixed on a sample holder of a sample rod of a TEM in-situ nanomechanical system by using the conductive silver paint; 
(8) the sample holder is fixed on the sample rod by screws; and an electromechanical in-situ observing experiment is conducted on the samples under the TEM by using a flat head boron-doped diamond pressing needle or a flat head tungsten pressing needle”



Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616.  The examiner can normally be reached on M-F: 7:00AM-3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881